NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities: on line 3, limitation “at at least one mobile radio mast” should be --at one radio mast-- OR --of at least one radio mast--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAGABE (US 20140375423 A1) in view of ZIVKOVIC et al. (US 20140340193 A1).
Re claim 16. LAGABE discloses (abstract) a method for preventing a relay attack between a mobile phone and a starting device of an automobile [0005], comprising:
capturing a reference movement profile using the mobile phone, in which an authorized driver approaches the automobile, takes up a driver position and actuates a starting device; [0026]
[0026] Optionally, the vehicle security system 1 has a position recognition unit which is configured to recognize the movement of the authentication means 4 using field measurements. The field intensity of the second signal 6 sent by the authentication means 4 is measured here and compared with preceding signals and/or with a threshold value. A comparison of the second signal 6 with second signals received previously in time enables the building of a movement profile of the authentication means 4. This movement profile may optionally be optimized by using the acceleration signals from the inertial detector 7. A movement profile of the authentication means 4 is produced between the access authorization and the request to start up the engine (pressing the start button) by the user 8. Using this movement profile, it is possible to evaluate whether the movement profile is typical of a movement of the user 8 between the time when he is standing outside the door of the vehicle and the time when he sits down on the vehicle seat. It is of course conceivable to check whether the movement profile is typical of a bag in which the use means 4 has been placed and which is set down by the user 8 in the vehicle 2, for example on the rear seat or in the trunk. The immobilizer of the vehicle 2 is then disengaged only when such a typical movement profile is detected. When the authentication means 4 moves, for example, uniformly and at high speed between the access authorization and the request to start up the engine, this indicates that an attempt at abuse is in progress, for example a relay station attack (explained in more detail with reference to FIG. 2). A typical movement profile is not present and the immobilizer remains activated.

[0017] According to one preferred embodiment, the vehicle security system has a position recognition unit which is configured to recognize the movement of the authentication means using field measurements. The intensity of the field of the second signal sent by the authentication means is measured here and compared with a preceding signal and/or with a threshold value. A comparison of the second signal with second signals received previously in time advantageously permits the building of a movement profile of the authentication means. To permit the use of the vehicle (the engine starts up, the immobilizer is disengaged), it is preferably provided that the movement profile of the authentication means is observed between the vehicle access authorization (unlocking of the doors) and the engine start-up command. The use of the vehicle is, in particular, authorized only when the movement profile essentially corresponds to a typical change of position of the user or a bag from the position outside the vehicle outside the driver's door to the inside of the vehicle. The movement information of the inertial detector and/or the movement detector is also preferably used to determine the actual movement profile. In this way, it is ensured that a departure with the vehicle is possible only when the authentication means describes a typical movement for the step of a vehicle driver getting into a vehicle.
comparing the captured reference movement profile with the determined current movement profile. [0028]
[0028] FIG. 2 shows the vehicle security system 1 according to the example embodiment of the present invention explained with reference to FIG. 1, in the presence of an RSA attack (relay station attack). The authorized user 8 parks his vehicle 2 and moves away from his vehicle 2 along the road 9. A first unauthorized person now approaches the vehicle 2 and triggers the transmission of the first signal 5 by the control apparatus 3. The authorized user 8, who is carrying the authentication means 4, is already located so far away from the vehicle 2 that the first signal 5 with a severely limited range no longer reaches the authentication means 4. However, the first unauthorized person 10 is carrying a first radio signal transmission means 11 which transmits the first signal 5 over a long range 12 to a second corresponding radio signal transmission means 13. The second radio signal transmission means 13 is being carried by a second unauthorized person 14 who discreetly follows the authorized user 8. The second radio signal transmission means 13 sends the first retransmitted signal 5' in such a way that it arrives in the receive area of the authentication means 4. The authentication means 4 then transmits the second signal 6, which is sent via the second radio signal transmission means 13 and the first radio signal transmission means 11 to the control apparatus 3 in the form of the second retransmitted signal 6'. A vehicle security system 1 known from the prior art would now release access to the vehicle 2. With the present vehicle security system 1, the movement information from the inertial detector 7 built into the authentication means 4 is, however, sent at the same time as the second signal 6. An evaluation of the movement information now indicates to the control apparatus 3 that the authentication means 4 is moving quickly. Access is consequently prevented, since the authentication means 4 has a movement profile atypical of the user 8 who is carrying the authentication means 4 and wishes to access his vehicle 2. It is optionally conceivable for the movement information to be evaluated only when the engine is to be started up. In the present instance, the movement authentication means 4 describes a fast and continuous movement here, the immobilizer is not deactivated, since the movement profile is atypical. It is optionally conceivable for the vehicle security system 1 to have a position recognition unit which is configured to recognize the movement of the authentication means 4 using field measurements. In the present instance, the field intensity of the second signal 6 sent by the authentication means 4 is measured and compared with preceding signals and/or with a threshold value. A comparison of the second signal 6 with signals received previously in time enables the building of a more precise movement profile of the authentication means 4.
However, LAGABE fails to explicitly disclose:
requesting a confirmation by means of the mobile phone if the starting device is actuated and the comparing does not result in a match between the captured reference movement profile and the determined current movement profile.
ZIVKOVIC teaches (abstract) in a similar field of invention (i.e. vehicle security method and system based on movement history of user carrying mobile device - FIG.3) wherein a confirmation S121 (i.e. functions shown in FIG.2 or 4 – [0061-0063]) is requested by the system, to further confirm that user is indeed carrying the mobile device within vehicle system properly, after the process in FIG.3, wherein a starting device (i.e. start car function – S119 – FIG.3) is actuated and comparison does not result in match (i.e. steps S101-S115 – FIG.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding an additional confirmation request as taught by ZIVKOVIC in order to obtain secondary confirmation of authorized user and/or location of such user within vehicle system to further prevent unauthorized access and operation during a relay attack.
Re claim 17. LAGABE [0025] as modified by ZIVKOVIC discloses the method according to claim 16, wherein the reference movement profile and the current movement profile are captured using acceleration sensors.  
Re claim 19. LAGABE [0024-0026] as modified by ZIVKOVIC discloses the method according to claim 16, wherein a time course of a distance between the mobile phone and the 
Re claim 20. LAGABE [0026] as modified by ZIVKOVIC discloses the method according to claim 16, wherein the starting device can only be actuated if the current movement profile does not indicate any movement of the mobile phone at the time of actuation.  
Re claim 21. LAGABE [0026] as modified by ZIVKOVIC discloses the method according to claim 16, wherein in the event of a negative request of the confirmation the starting device is locked for a predeterminable period of time or until a positive request.  
Re claim 22. LAGABE [0026] as modified by ZIVKOVIC discloses the method according to claim 16, wherein the comparing indicates a match if the reference movement profile and the current movement profile are equal at least to a predetermined threshold value.  
Re claim 23. LAGABE (FIG.2 – [0028]) as modified by ZIVKOVIC discloses the method according to claim 16, wherein it is checked whether the mobile phone is the same when capturing the reference movement profile, determining the current movement profile and requesting the confirmation.  
Re claim 24. LAGABE [0024] as modified by ZIVKOVIC discloses the method according to claim 23, wherein the checking comprises a readout of at least one identifier 6 from the mobile phone.
Re claim 25. LAGABE [0024] as modified by ZIVKOVIC discloses the method according to claim 23, wherein the checking comprises a readout of a security element 6 (i.e. return of second encoded signal 6) of the mobile phone.  
Re claim 26. LAGABE (FIG.1) as modified by ZIVKOVIC discloses the method according to claim 16, wherein a mobile radio link is arranged between the automobile and the mobile phone for requesting the confirmation.  

Re claim 28. LAGABE as modified by discloses the method according to claim 16. 
	However, LAGABE as modified by ZIVKOVIC fails to explicitly disclose:
wherein the reference movement profile and the current movement profile are captured using respectively at least one GPS coordinate and/or message transmission durations at at least one mobile radio mast.
Official notice is taken that one of ordinary skill in the art would understand using radio masts for determining proper GPS coordinates when necessary.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using radio masts in order to obtain proper GPS coordinates as needed by the method of LAGABE and ZIVKOVIC.
Re claim 29. LAGABE as modified by ZIVKOVIC discloses (as applied for claim 16) a system arrangement for preventing a relay attack between a mobile phone and a starting device of an automobile, comprising: 
the mobile phone arranged for capturing a reference movement profile using the mobile phone, in which an authorized driver approaches the automobile, takes up a driver position and actuates the starting device, wherein the same mobile phone is further arranged for determining a current movement profile which is suitable for comparison with the captured reference movement profile; and 
an authorization unit arranged for comparing the captured reference movement profile with the determined current movement profile; and 
the mobile phone being arranged for requesting a confirmation if the starting device is actuated and the comparing does not result in a match between the captured reference movement profile and the determined current movement profile.  
.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAGABE (US 20140375423 A1) in view of ZIVKOVIC et al. (US 20140340193 A1) further in view of WEGHAUS (US 20180148015 A1).
Re claim 18. LAGABE as modified by ZIVKOVIC discloses the method according to claim 17.
	However, LAGABE as modified by ZIVKOVIC fails to explicitly disclose:
	wherein the acceleration sensors capture both horizontal and vertical movements as part of the reference movement profile and of the current movement profile.  
WEGHAUS teaches (abstract) in a similar field of invention (vehicle access authorization system and method against relay attacks – FIG.2-4), wherein acceleration is sensed in at least both horizontal and vertical directions [0033] to obtain location data (i.e. ZUID, YUID, XUID) of a mobile device 40.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try capturing both horizontal and vertical movements as taught by WEGHAUS in order to form proper movement profiles for comparison in the method and/or system of LAGABE as modified by ZIVKOVIC.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        11/3/2021